Citation Nr: 0900762	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, prior to April 23, 2005.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  

In February 2008, the veteran withdrew his request for a 
hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not receive a diagnosis of hypertension 
until many years after discharge from service and there is no 
medical evidence relating the veteran's current hypertension 
to service or to the veteran's service-connected diabetes 
mellitus.

2.  Prior to April 23, 2005, the veteran's diabetes mellitus 
was not adequately managed by restricted diet alone.

3.  The veteran's diabetes mellitus does not require 
treatment with insulin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred, and hypertension is not proximately due to, or the 
result of, service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for an initial 20 percent rating prior to 
April 23, 2005 for diabetes mellitus have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

3.  The criteria for an initial rating in excess of 20 
percent from for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in March 2005 prior to the 
initial adjudication of his claim for service connection for 
hypertension.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
a letter issued in March 2006.  The veteran's claims were 
readjudicated by a December 2007 Supplemental Statement of 
the Case.  See Mayfield and Pelegrini, both supra.  
Therefore, despite any deficient notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in the processing of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board recognizes that notice regarding the initial 
ratings was not provided to the veteran prior to the October 
2005 rating decision granting service connection and a 10 
percent rating for diabetes mellitus.  However, during the 
pendency of this appeal, regulatory changes amended 38 C.F.R. 
§ 3.159(b), which provide that VA has no duty provide section 
5103 notice upon the receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b), as amended by 73 Fed. Reg. 23353-23356 
(2008) (to be codified at 38 C.F.R. § 3.159(b)(3) and 
applicable to all claims for benefits pending before VA on or 
filed after May 20, 2008).  In this context, after awarding 
the veteran service connection for diabetes mellitus, the 
veteran filed a Notice of Disagreement contesting the initial 
rating determination.  The RO furnished the veteran a 
Statement of the Case that addressed the initial ratings 
assigned including notice of the criteria for higher ratings 
for this condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Therefore, under these circumstances, VA also fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the current appeal.  See Dingess, 
supra.

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, VA medical records, and 
private medical records.  There is no indication that there 
exists any additional evidence which has a bearing on the 
issues decided below which has not been obtained.  

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is 
sufficient medical evidence to decide the veteran's claims 
and thus no VA medical examinations are necessary.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If hypertension is manifested to a 
degree of 10 percent within one year after separation from 
service, hypertension may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Hypertension

As explained below, the Board finds that the veteran is not 
entitled to service connection for hypertension.  In this 
case hypertension was not diagnosed during service or until 
many years after discharge from service.  Furthermore there 
is no medical evidence that relates the veteran's current 
hypertension to his military service.  Additionally, there is 
no medical evidence indicating that the veteran's 
hypertension was caused or aggravated by the veteran's 
service-connected diabetes mellitus.

The Board recognizes that the veteran's enlistment 
examination report indicates that the veteran was recorded to 
have blood pressure measurements of 170/108 and 144/90.  
However, a week later, for three consecutive days, the 
veteran's blood pressure was measured in the morning and in 
the afternoon, both sitting and standing, and all 
measurements were normal.  No diagnosis of hypertension was 
made and the veteran was admitted to service.  The Board also 
notes that no diagnosis of hypertension was made during the 
veteran's period of service.  

The veteran's representative has pointed out that the 
veteran's September 1970 discharge examination report 
contains a reading of 152/108 that was crossed out and 
replaced by 140/80.  The Board does not know why the 152/108 
was written on the report and then crossed out.  However, the 
fact remains that this reading was crossed out as incorrect 
and replaced with 140/80, which is a normal blood pressure 
reading.

The medical evidence does show that the veteran currently has 
hypertension.  However the medical records show that the 
veteran was not diagnosed with hypertension until many years 
after his discharge from service.  A July 1996 private 
medical record noted the veteran to have borderline 
hypertension.  In May 1998 the veteran reported a 
longstanding history of untreated hypertension, and he stated 
that he had taken blood pressure medication in 1994 in order 
to pass a physical for his employment.  The May 1998 private 
physician diagnosed the veteran as having hypertension.    

VA medical records dated from February 2001 to December 2004 
contain many notations that the veteran developed 
hypertension in 1998.  

A VA nurse stated in July 2006 that the veteran's 
hypertension was a result of an adrenal tumor.

Since the veteran was not diagnosed with hypertension during 
service or within a year of discharge from service, and since 
none of the medical evidence has related the veteran's 
current hypertension to military service, the Board finds 
that the veteran is not entitled to service connection for 
hypertension on either a direct or presumptive basis.  
38 C.F.R. §§ 3.303,3.307. 3.309.

The Board has also considered whether the veteran is entitled 
to service connection for hypertension as secondary to his 
service-connected diabetes mellitus.  A private medical 
record reveals that the veteran had a blood glucose 
measurement of 175 in March 1996.  Private medical records 
dated in June 2004 contain diagnoses of new onset diabetes.  
January 2005 VA medical records also described the veteran's 
condition as new onset diabetes mellitus.  None of the 
medical records indicate that the veteran's diabetes mellitus 
caused or aggravated the veteran's current hypertension.

While the veteran has asserted that his current hypertension 
was caused by service, and alternatively that his current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The evidence of record reveals that the veteran was first 
diagnosed with hypertension more than 20 years after 
discharge from service.  Additionally, a review of the 
extensive private and VA medical evidence fails to reveal any 
nexus between the veteran's current hypertension and service.  
This medical evidence also fails to indicate that the 
veteran's hypertension was caused by, or aggravated by, the 
veteran's service-connected diabetes mellitus.  

Since there is no medical evidence relating the veteran's 
hypertension to service or to a service-connected disability, 
and no medical evidence indicating aggravation of 
hypertension by a service-connected disability, the 
preponderance of the evidence is against entitlement to 
service connection for hypertension, including as secondary 
to service-connected diabetes mellitus.

IV.  Diabetes Mellitus

The October 2005 rating decision on appeal granted the 
veteran service connection for diabetes mellitus and a 10 
percent rating effective from January 24, 2005.  The veteran 
disagreed with the initial rating assigned.  By rating action 
in April 2006, the RO granted the veteran an increased 
initial rating of 20 percent effective from April 23, 2005.  
The veteran has been assigned separate ratings for separate 
periods of time based on facts found, a practice known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran has appealed the initial ratings 
assigned.  

As explained below, the Board finds that the veteran is 
entitled to an initial rating of 20 percent prior to April 
23, 2005, but that he is not entitled to an initial rating in 
excess of 20 percent for diabetes mellitus.

Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet only warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that a December 2004 VA record indicates that 
the veteran had a blood glucose level of 244.  The veteran 
was given information on diet and exercise.  However, a March 
8, 2005 VA medical record indicates that the veteran's blood 
glucose level was still elevated.  While the record does not 
show that the veteran was taking medication for diabetes 
prior to May 23, 2005, these records show that prior to May 
23, 2005 the veteran's diabetes mellitus was not manageable 
by restricted diet only.  Accordingly, the veteran met the 
criteria for a 20 percent rating prior to May 23, 2005.

A rating in excess of 20 percent is not warranted unless the 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  A review of the medical evidence 
shows that the veteran has not been prescribed insulin.  The 
veteran's medical records indicate that his diabetes mellitus 
is treated with glyburide tablets.  Since the veteran's 
diabetes mellitus does not require treatment with insulin, 
the veteran is not entitled to a rating in excess of 20 
percent.  Since the requirements for a rating in excess of 20 
percent have note been met at any time since the grant of 
service connection, the Board finds that an initial rating in 
excess of 20 percent is not warranted for diabetes mellitus.  








ORDER

Entitlement to service connection for hypertension is denied.

An initial rating of 20 percent for diabetes mellitus prior 
to April 23, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


